AO 199A (Rev. in ED/NC on 6/ 11 / 14) Order Setting Conditions of Release                              Page I of   3     Pages




                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Eastern District of North Carolina                        RT
                                                                                                                   'U)
                     United States of America                                  )
                                    V.                                         )
                  Gene Hersholt Williamson , II                                )        Case No.
                                                                               )
                                Defendant
                                                                               )

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant 's release is subject to these conditions:

(1)    The defendant must not violate federal, state, or local law whi le on release.

(2)    The defendant must cooperate in the co llection of a DNA sampl e if it is authorized by 42 U.S.C. § 14 135a.

(3)    The defendant must advise the court or the probation office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                               Place




       on
                                                                              Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.




                       Case 7:20-cr-00133-D Document 14 Filed 09/23/20 Page 1 of 3
AO 1998 (Rev. in ED/NC on 6/1 1/ 14) Additional Conditions ofRelease                                                                    Page   2 of 3 Pages
                                                       ADDITIONAL CONDITIONS OF RELEASE

         IT IS FURTHER ORDERED that the defendant' s release is subject to the conditions marked below:

     )       (6)
              The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organi=ation)
              City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _                                     Tel. o. _ _ _ __ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant ' s appearance at all court proceedings, and (c) notify the court immediate ly
if the defendant vio lates a condition of release or is no longer in the custodian' s custody.

                                                                             Signed: _ _ _ _ _ _ _ _ _ __ _ _ _ __
                                                                                                         Custodian                                    Date
(X )       (7) The defendant must:
         ( X ) (a) submit to supervision by and report fo r supervision to the United States Probation Office as directed
                     telephone number        _ _ __ _ _ _ , no later than
         ( v') (b) continue or active ly seek employment.
         (    ) (c) continue or start an education program.
         (    ) ( d) surrende r any passport to:
         (/ y   (e) not obtain a passport or other international travel document.
         ( ✓) (f) abide by the followi ng restrictions on personal association, res idence, or travel: - ~F__..1)...,_.._N..,.._C,..,,...___________ ____

                   ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                         including:

                   ) (h) get medical or psychiatric treatment:

                   ) (i) return to custody each _ _ _ __         at _ ___ o' clock after being released at _ _ _ _ _ o'clock for employment, schoo ling,
                         or the following purposes:

         (         ) U)
                      maintain residence at a residential reentry center, and abide by the conditions of that faci lity.
         ( ✓)    (k) not possess a firearm, destructive device, or other weapo n.
         ( ✓)     (I) not use alcohol (       ) at all (   v')excessively.
         ( v-1   (m) not use or unlawfu lly possess a narcotic drug or other controlled substances defined in 2 1 U.S .C. § 802, unless prescribed by a licensed
                      medical practitioner.
         (   ✓) (n) subm it to testing for a prohibited substance if required by the probation office or supervising officer. Testing may be used with random
                      frequency and may include urine testing, the wearing of a sweat patch, and/or any form of prohibited substance screening or testing.
                      The defendant must not obstruct, attem pt to obstruct, or tam per with the efficiency and accuracy of prohibited su bstance screening or testing.
                 (o) participate in a program of inpatient or outpatient substance abuse therapy and counse ling if directed by the probation office or
                      superv ising officer.
               ) (p) participate in one of the following location restriction programs and comply with its requirements as directed:
                      (    ) (i) Curfew. You are restricted to your residence every day (            ) from     _ _ _ _ _ to _ _ _ _ _ , or (                 ) as
                                   approved by the probation office or supervising officer; or
                           ) (ii) Home Detention. You are restricted to your res idence at all times except for em ployment; educatio n; religious services; medical,
                                   substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered ob ligations; or othe r activities
                                   approved in advance by the probation office or supervising officer; or
                           ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                   court appearances or other activities specifically approved by the court.
               ) (q) submit to the following monitoring and comply with all of the program requirements and instructions pro vided:
                      (    ) The defendant must pay (        ) all of the cost of the program (      ) a portion of the location monitori ng cost as follows:




                       (    ) Radio Frequency (RF) monitoring                             ) Voice Recognition
                       (    ) Global Positioning Satellite (GPS)                         ) Remote Alcohol Monitoring
             ( / ) (r) report as soon as possible, to the probation office or supervi sing officer, every contact with law enforcement personnel,
                        including arrests, questioning, or traffic stops.
              (✓) (s) subm it to warrantless searches of person, res idence, property or vehicle by the probation office or supervising officer.




                                Case 7:20-cr-00133-D Document 14 Filed 09/23/20 Page 2 of 3
AO I 99C (Rev. in ED/NC on 6/1 1/14) Advice of Penalties                                                        Page      3    of   3   Pages

                                             ADVICE OF PENAL TIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIO S:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence yo u receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation , or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed . If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both ;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other fe lony - you wi ll be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both .
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition , a failure to appear or surrender may res ult in the forfeiture of any bond posted.

                                                      Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
ofrelease, to appear as directed , and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                              City and State



                                                   Directions to the United States Marshal

( t/) The defendant is ORDERED released after processing.
(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.


        _ q~{~
             ~ 3"--'-{~?._(J _
Date:
                                                                 1-                    Judicial Officer 's Signature

                                                                        JAMES C. DEVER 111 , US DISTRICT JUDGE
                                                                                          Printed name and title




                      DI STRIB UTION:    COU RT      DEFENDA T    PROBATION OFFICE       U.S. ATTO RN EY           U.S. MA RSHAL




                      Case 7:20-cr-00133-D Document 14 Filed 09/23/20 Page 3 of 3
